         Case 9:20-cv-00076-DWM Document 11 Filed 05/29/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


 Sxwnq7els 1 Suwecm / Ksuldi½muma½                     CV 20---76-M-DWM
 'A· ka½mukwa' its, Incorporated, d/b/a
Energy Keepers, Incorporated, a
federal corporation wholly owned by
the Confederated Salish and Kootenai                          ORDER
 Tribes,

                  Plaintiff,

        V.

    HYPERBLOCK LLC, et al.,

                   Defendants.


        This suit arises out of an agreement for the sale of electric power to a

cryptocurrency operation in Bonner, Montana. Sxwnq7els 1 Suwecm/Ksuldi½muma½

'A· ka½mukwa' its, Incorporated, d/b/a Energy Keepers, Incorporated ("Energy

Keepers"), the electricity provider, claims that Project Spokane LLC, the

cryptocurrency company, owes it $3,691,604.12 plus interest under the contract.

Energy Keepers also claims that Sean Walsh and Hyperblock LLC are liable as

alter egos of Project Spokane. 1 On May 27, 2020, Energy Keepers filed this


1
 At times, Energy Keepers suggests that Hyperblock LLC is a party to the
contract. (See, e.g., Doc. 6 at, 40.) However, Project Spokane is the only
defendant who signed the contract. (Doc. 6-1.)
                                            1
        Case 9:20-cv-00076-DWM Document 11 Filed 05/29/20 Page 2 of 4



breach of contract suit, (Docs. 1, 6), along with a motion for a temporary

restraining order and preliminary injunction prohibiting Project Spokane, Walsh,

and Hyperblock LLC from transferring any assets pending resolution of this action,

(Docs. 3, 8). Specifically, Energy Keepers seeks to bar the public sale of the

cryptocurrency operation's assets planned for June 3, 2020. (Doc. 9 at 34.)

      The standard for issuing a temporary restraining order is the same as the

standard for issuing a preliminary injunction. Stuhlbarg Int 'l Sales Co. v. John D.

Brush & Co., 240 F.3d 832,839 n.7 (9th Cir. 2001). The applicant must show a

likelihood of success on the merits, a likelihood of irreparable injury, that the

balance of equities favors preliminary relief, and that preliminary relief is in the

public interest. See Winter v. Natural Resources Def Council, Inc., 555 U.S. 7, 20

(2008). However, Rule 65 imposes two additional requirements. Specifically,

      [t ]he court may issue a temporary restraining order without written or
      oral notice to the adverse party or its attorney only if:

      (A) specific facts in an affidavit or a verified complaint clearly show
          that immediate and irreparable injury, loss, or damage will result
          to the movant before the adverse party can be heard in opposition;
          and
      (B) the movant's attorney certifies in writing any efforts made to give
          notice and the reasons why it should not be required.

Fed. R. Civ. P. 65(b)(l). "[C]ircumstances justifying the issuance of an ex parte

order are extremely limited." Reno Air Racing Ass 'n, Inc. v. McCord, 452 F.3d

1126, 1131 (9th Cir. 2006).


                                           2
        Case 9:20-cv-00076-DWM Document 11 Filed 05/29/20 Page 3 of 4



      Energy Keepers has not met either requirement for ex parte relief. First,

Energy Keepers has not shown with specific facts that it will suffer "immediate

and irreparable injury, loss, or damage" absent a temporary restraining order. Fed.

R. Civ. P. 65(b)(l)(A). The Verified Amended Complaint details a history of self-

dealing transactions among the defendants and related entities. (Doc. 6 at ,r,r 28-

39); see also attached chart. However, it does not explain how such transactions

will hinder Energy Keepers' ability to collect money damages in the future. The

defendants will either collect money from the sale of the assets or retain the assets.

Further, preliminary relief barring the transfer of assets is disfavored in cases for

money damages that do not involve a lien or equitable interest. Grupo Mexicano

de Desarrollo S.A. v. Alliance Bond Fund, Inc., 527 U.S. 308,333 (1999). Though

Energy Keepers asserts that its alter ego claims are equitable in nature, (Doc. 9 at

32-33), it only seeks monetary damages.

      Second, Energy Keepers' certification of its efforts to give notice and its

explanation of why notice should not be required are insufficient. Fed. R. Civ. P.

65(b)(l)(B). Attorney Anne Lynch explained that Energy Keepers "has not yet

provided or attempted to notify Defendants ... of the Motion for Temporary

Restraining Order and Preliminary Injunction." (Doc. 9-2 at ,r 3.) Instead, Lynch

explains that Energy Keepers "will make best efforts to provide notice," including

by hiring a process server and sending the materials via U.S. mail. (Id. at ,r 5.)

                                           3
        Case 9:20-cv-00076-DWM Document 11 Filed 05/29/20 Page 4 of 4



Further, Lynch's explanation for why notice is not required is limited to the

following statement:

      Notice to Defendants of the Motion should not be required as
      Defendants have, and continue to ignore, Plaintiffs attempts to recover
      the money that is owed to them. Given Defendants' course of conduct,
      I believe that if notice is given to Defendants, they will attempt to
      conceal or transfer their assets.

(Id. at, 4.) But an applicant must provide more than conclusory statements that a

temporary restraining order is necessary. See Reno Air Racing Ass 'n, Inc, 452 F.3d

at 1132. While Energy Keepers may ultimately prevail on its motion for a

preliminary injunction, it is not entitled to a temporary restraining order.

      Accordingly, IT IS ORDERED that Energy Keepers' motion (Doc. 8) is

DENIED insofar as it seeks a temporary restraining order.

      IT IS FURTHER ORDERED that, to facilitate a prompt ruling on the

motion for preliminary injunction, Energy Keepers shall serve the defendants with

the Verified Amended Complaint (Doc. 6) and Summons (Doc. 10), as well as the

motion (Doc. 8) and supporting documents (Doc. 9) within ten days of the date of

this Order. An expedited briefing schedule and hearing will be set by separate

order after the defendants have appeared.
                          -I-,.
      DATED this M_ day of May, 2020.




                                            4
